439 F.2d 693
ST. JOE PAPER COMPANY, Plaintiff-Appellee,v.Roscoe O. WILLIAMS, Defendant-Appellant.
No. 30629.
United States Court of Appeals, Fifth Circuit.
March 24, 1971.

James H. Faulkner, Birmingham, Ala., for defendant-appellant.
J. Michael Conaway, Walter R. Byars, Montgomery, Ala., for plaintiff-appellee.
Before GEWIN, BELL and ALDISERT,* Circuit Judges.
PER CURIAM:


1
Affirmed. See Local Rule 21.**



Notes:


*
 Of the Third Circuit, sitting by designation


**
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)